Citation Nr: 0018413	
Decision Date: 07/13/00    Archive Date: 07/14/00

DOCKET NO.  98-16 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a previously disallowed claim for service connection 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1952 to July 
1954.

This case initially came before the Board of Veterans' 
Appeals (Board) by means of a June 1998 rating decision 
rendered by the San Juan, Puerto Rico, Regional Office (RO) 
of the Department of Veterans Affairs (VA) wherein the RO 
determined that new and material evidence had not been 
submitted to reopen a claim of service connection for post-
traumatic stress disorder.  

The issue on appeal was previously the subject of an October 
1999 Board decision.  However, the Board decision on this 
issue was vacated by means of a February 2000 Order of the 
United States Court of Appeals for Veterans Claims (Court), 
pursuant to a January 2000 Motion for Remand and to Stay 
Further Proceedings.  The Court vacated the October 1999 
decision and remanded the claim to the Board.


FINDINGS OF FACT

1. Service connection for post-traumatic stress disorder was 
denied by means of a Board decision of December 1996.
 
2. A November 1997 medical record from Dr. Juarbe is not 
"new" but is merely cumulative of information previously 
considered by the Board.
 
3. The testimony from a personal hearing before the RO in 
October 1998 is not "new;" it merely reiterates his prior 
contentions and describes the cumulative symptomatology of 
his mental disability.



CONCLUSIONS OF LAW

1.  The Board's December 1996 decision, wherein service 
connection for post-traumatic stress disorder was denied, is 
final.  38 U.S.C.A. § 7104 (b) (West 1991 & Supp. 1999).

2.  The evidence submitted subsequent to the Board's December 
1996 decision does not serve to reopen the veteran's claim 
for service connection for post-traumatic stress disorder.  
38 U.S.C.A. § 5108 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Governing statutory and regulatory provisions stipulate that 
both unappealed rating decisions and decisions of the Board 
are final, and may be reopened only upon the receipt of 
additional evidence that, under the applicable statutory and 
regulatory provisions, is both new and material.  38 U.S.C.A. 
§ 5108 (West 1991 & Supp. 1999); see also 38 U.S.C.A. 
§ 7104(b) (West 1991 & Supp. 1999).  "New" evidence means 
more than evidence that has not previously been included in 
the claims folder, and must be more than merely cumulative, 
in that it presents new information.  Colvin v. Derwinski, 
1 Vet. App. 171 (1990).  See also Evans v. Brown, 9 Vet. 
App. 273, 284 (1996), wherein the Court held that the 
question of what constitutes new and material evidence 
requires referral only to the most recent final disallowance 
of a claim.

In addition, the evidence, even if new, must be material, in 
that it is evidence not previously of record that bears 
"directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a) (1999); see Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  The Court has held that materiality contemplates 
evidence that "tend[s] to prove the merits of the claim as 
to each essential element that was a specified basis for that 
last final disallowance of the claim."  Evans v. Brown, 9 
Vet. App. at 284 (1996).  See Winters v. West, 12 Vet. 
App. 203 (1999), in which the Court held that a three-step 
analysis is necessary.  First, it must first be determined if 
new and material evidence has been submitted under 
38 U.S.C.A. § 3.156(a).  Second, if new and material evidence 
has been presented, the claim is reopened and then it must be 
determined if the claim is well grounded based upon all the 
evidence of record, both old and new.  Third, if the claim is 
well grounded, the Secretary may then proceed to evaluate the 
merits of the claim.  See also Elkins v. West, U.S. Vet. App. 
No. 97-1534 (Feb. 17, 1999) (en banc).

Service connection for post-traumatic stress disorder (PTSD) 
was denied by the RO by means of a rating decision rendered 
in April 1995, at which time the veteran was furnished with 
notice of the decision.  The veteran filed a timely 
substantive appeal with the Board.  In a December 1996 
decision, the Board denied service connection for a PTSD.  
The evidence of record, including service medical records, VA 
treatment records, private medical records, Social Security 
Administration records, the transcript of an August 1995 
hearing before a RO hearing officer, and a report of a June 
1996 VA examination by two psychiatrists, did not show 
credible evidence that the veteran was engaged in combat with 
the enemy during his active service in Korea or that his 
claimed inservice stressors actually occurred.   A Dr Juarbe 
gave a diagnosis of PTSD.  The Board decision of December 
1996 is final as to the issue of service connection for PTSD 
and is the most recent final disallowance of his claim.  
Evans; see also 38 C.F.R. § 3.104 (1999).

The pertinent evidence submitted after the December 1996 
Board decision includes a November 1997 medical record from 
Dr. J. A. Juarbe and testimony given by the veteran at an 
October 1998 hearing before a RO hearing officer. 

The November 1997 medical statement from Dr. Juarbe indicates 
that the veteran served in Korea as an infantryman in the 
U.S. Army.  Dr. Juarbe indicated that the veteran related a 
history of frequent insomnia, anxiety, depression, 
aggressiveness, nightmares about the Korean Conflict, 
survivor guilt, hypervigilence, and hallucinations of dead 
and wounded comrades.  He stated that the veteran was a 
suicide risk and that he was chronically and severely ill.  
He gave  diagnosis of PTSD.  

The November 1997 statement by Dr. Juarbe is not "new" as 
it does not present new information which had not previously 
been associated with the veteran's claims folder.  On the 
contrary, the evidence at the time of the December 1996 Board 
decision included testimony from Dr. Juarbe taken at an 
August 1995 hearing before a RO hearing office.  Dr. Juarbe's 
November 1997 medical report is merely a recapitulation of 
his testimony at the RO hearing.  Dr. Juarbe testified in 
1995 that the veteran related combat experiences which he 
contends occurred during his active duty.  He specifically 
indicated, at the 1995 hearing, that the veteran had seen one 
of his fellow soldiers killed "in front of him - in his 
hands," that the veteran had to look for and pick up dead 
bodies and body parts, and that the veteran had to sleep over 
the head of a dead Chinese soldier.  During the hearing, Dr. 
Juarbe also indicated that the veteran had symptomatology 
consistent with a diagnosis of PTSD.  The information is 
reiterated in his diagnosis of PTSD contained in the November 
1997 medical report.  The Board finds that the information 
contained in the November 1997 report is not "new."  The 
November 1997 medical statement is merely a cumulation of 
prior evidence contained in the claims folder at the time of 
the Board's December 1996 decision and will not serve to 
reopen the veteran's claim of entitlement to service 
connection for PTSD.  The medical certificate does not 
contain any new information that was not previously 
considered by the Board.  

The evidence submitted subsequent to the December 1996 Board 
decision also contains the veteran's testimony at an October 
1998 hearing before a RO hearing officer.  As with the 
medical record from Dr. Juarbe, the veteran's testimony in 
the October 1998 hearing is not "new."  At the hearing, he 
claimed that he currently has PTSD and that he attributes 
this to stressors during combat in Korea.  He specifically 
contends that he saw a fellow soldier die and that he had to 
sleep above the head of a dead enemy soldier.  As indicated 
above, these contentions are identical to testimony brought 
forth at the August 1995 hearing and were considered when the 
Board denied service connection for PTSD in October 1996.  
Therefore, this evidence, as it is not new, will not serve to 
reopen the veteran's claim.

As the veteran has not submitted new and material evidence 
with respect to his claim for service connection for PTSD, 
the first requirement set forth in Winters, supra, is not 
met; therefore, analysis of the second and third steps of the 
test set forth in Winters and Elkins is not necessary.  
Accordingly, based on the preceding discussion, the Board 
finds that "new and material evidence" has not been 
submitted sufficient to reopen the veteran's claim for 
service connection for post-traumatic stress disorder.  
38 U.S.C.A. § 5108 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.156 (1999); see also 38 U.S.C.A. § 7104(b) (West 1991 & 
Supp. 1999). 


ORDER

New and material has not been submitted to reopen a claim for 
service connection for post-traumatic stress disorder.




		
	MARK W. GREENSTREET 
	Member, Board of Veterans' Appeals



 

